Citation Nr: 0412165	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
which denied the above issues.


FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran died in August 2001.  The immediate cause of 
his death was dementia.  Other significant factors 
contributing to death, but not the underlying cause of death 
included congestive heart failure (CHF), diabetes mellitus, 
depression and recurrent pneumonia.  

3.  At the time of the veteran's death, he was service-
connected and in receipt of a 50 percent rating for PTSD, a 
20 percent rating for lumbosacral strain, a 20 percent rating 
for residual of a fracture of the ramus of the right pubic 
bone causing deformity of the right hip, and noncompensable 
(0 percent ratings each for a left thoracic scar, and a scar 
of the jaw).

4.  There is no medical evidence showing that dementia began 
in service. There is also no medical evidence showing that 
any congestive heart failure (CHF), diabetes mellitus, 
depression and recurrent pneumonia were treated in service.

5. There is no medical evidence suggesting that the veteran's 
service-connected PTSD caused or aggravated any of the 
medical conditions that caused his death, nor that the PTSD 
caused or contributed substantially or materially to cause 
the veteran's death.


CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.312 (2003).

2. The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 are not met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case, and correspondence from the RO, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate this claim.  

In particular, the Board notes an evidence development letter 
dated in November 2001 in which the veteran was advised of 
the type of evidence necessary to substantiate the claim for 
service connection for the cause of the veteran's death.  

In that letter, the appellant was also advised of her and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by her and what evidence should be 
provided by VA.  

It also appears that all obtainable evidence identified by 
the appellant relative to this claim has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to this claim, under VCAA.  
38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

Factual Background

The veteran served on active duty from November 1943 to April 
1946.  He died in August 2001 while an inpatient at a nursing 
home.  The certificate of death listed the cause of death as 
dementia.  Other significant factors contributing to death, 
but not the underlying cause of death included congestive 
heart failure (CHF), diabetes mellitus, depression and 
recurrent pneumonia.  No autopsy was performed. 

At the time of the veteran's death, he was service-connected 
and in receipt of a 50 percent rating for PTSD, a 20 percent 
rating for lumbosacral strain, a 20 percent rating for 
residual of a fracture of the ramus of the right pubic bone 
causing deformity of the right hip, and noncompensable (0 
percent ratings each for a left thoracic scar, and a scar of 
the jaw).  He had been in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities since January 27, 1993.    

Service medical records describe treatment for various 
disabilities, including the right hip injury, the left thorax 
and jaw injuries.  However, neither the service medical 
records nor the separation physical examination describe any 
psychopathology, including depression or PTSD.  

Following his separation from service, the veteran underwent 
VA medical examinations in March 1948, March 1949, and June 
1959.  he was hospitalized at a VA Medical Center for 24 days 
in March 1982 for treatment of numerous physical disorders, 
including chronic obstructive pulmonary disease, bronchitis, 
diabetes mellitus, hypertension, obesity and a hiatal hernia.  
At no time during any of the VA medical examinations or 
during the 1982 hospitalization was any psychiatric disorder 
identified.  

In January 1993, the veteran requested service connection for 
PTSD.  A VA psychiatric examination performed in March 1993 
confirmed the diagnosis of PTSD, and a rating action in April 
1993 granted service connection for PTSD and a 50 percent 
rating was awarded.  

In June 2000, the veteran was hospitalized at a VA Medical 
Center for evaluation of chest pain.  A cardiac cause for 
chest pain was ruled out, but the veteran's disorientation 
and severe dementia resulted in his being admitted to the VA 
Nursing Home care unit with the diagnosis of organic brain 
syndrome.  An earlier motor vehicle accident was suspected as 
being the cause of increased delirium, but it was ultimately 
decided that the veteran's cognitive and behavior problems 
were solely related to dementia, Alzheimer's type.  

In April 2001, the veteran underwent psychological assessment 
for evaluation of dementia.  He had a history of dementia.  
It was reveled that in 2000, he was involved in a motor 
vehicle accident, with observed accelerated decline in 
cognitive functioning.  Testing was performed, and the 
veteran proved to be essentially non-communicative, 
distracted, and made even the simplest tests impossible to 
administer.  He could comprehend only the simplest 
instructions.  It was determined that he lacked the capacity 
to make decisions for himself, and full guardianship was 
recommended.  

In June 2001, the veteran was transferred to the Eastside 
Rehabilitation and Living Center, where he died in August 
2001.

Associated with the claims folder are VA medical records 
dated beginning in 1996.  Through March 2000, treatment was 
directed towards the veteran's physical complaints.  However, 
in March 2000, he was seen in the psychiatry unit complaining 
of fatigue and drowsiness.  He had been referred by the Vet 
Center on the issue of dementia.  He described recalling 
events of World War II, and, in the past, had experienced 
nightmares.  Following the evaluation, the diagnoses included 
PTSD.  In May 2000, the appellant described to a VA examiner 
the motor vehicle accident 6 months earlier, when the 
veteran, while driving, struck and broke a utility pole.  The 
appellant reported that the veteran had, for the prior few 
months, experienced trouble remembering people.  She said 
that in the past, the veteran had trouble with depression, 
but not lately.  Following examination, the diagnosis was 
dementia, early Alzheimer's.  By late May 2000, the veteran 
was described as disoriented and agitated.  In a June 2000 
note, Dr. Hussey reported evaluating the veteran and speaking 
with the veteran's wife regarding nursing home placement.  
The physician concluded that the veteran had rapid 
progression of delirium/dementia over the prior several 
months.  Dr. Hussey also made mention of the family's reports 
regarding symptoms of PTSD.  In December 2000, the physician 
noted that the veteran suffered from delirium superimposed on 
chronic dementia.  Additional medical records note the 
veteran's agitation, confusion and disorganization, as well 
as his physical conditions.  

In a March 2002 statement, W. Anderson, a VA physician, 
opined that no evidence was found supporting the contention 
that the veteran's PTSD/depression contributed to his death 
not withstanding the incidental note on the death 
certificate.  The physician indicated that the claims folder 
and notes had been reviewed.  It is unclear whether this 
physician is a psychiatrist.

In an April 2003 statement, John Hussey, a VA ambulatory care 
physician reviewed the records and opined that the PTSD did 
not cause the dementia, but contributed to the depression 
that made his mental symptoms worse.  The manifestations of 
the PTSD (choking his wife, etc., contributed to his need for 
hospitalization.  Dr. Hussey concluded that there was a 
reasonable medical certainty that the PTSD contributed to the 
veteran's mental disability and death.

In May 2003, the case was referred to a VA psychiatrist.  He 
noted the opinions of previous VA examiners.  The 
psychiatrist reviewed the record.  He noted that the veteran 
had multiple medical problems.  He stated that he was not 
able to conclude that the service-connected PTSD contributed 
substantially or materially to death, as the cause of death 
was dementia and a listing contributing factor was 
depression.  The psychiatrist noted that depression and PTSD 
were two separate disorders, and while they may be co-morbid 
in a patient, this does not mean that one caused or 
contributed to the other.  The psychiatrist further opined 
that he was unable to say conclusively that the PTSD and 
related symptoms rendered the veteran less capable of 
resisting the effects of other disabilities, including COPD, 
dementia and arthritis.  The psychiatrist concluded that it 
did not appear that the PTSD was of such severity so as to 
have a material influence in accelerating his death.

Also of record are documents submitted by the veteran's 
family attesting to his honorable service, and his 
participation in the invasion of Normandy, as well as a 
statement from the veteran's daughter, received in June 2003, 
describing the veteran's military history, his mental 
problems, and the abuse that she and other members of her 
family suffered at the hands of the veteran.


Analysis

Service Connection under 38 U.S.C.A. § 1310

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection). A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." 38 C.F.R. § 3.312(b). A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death." 38 C.F.R. § 
3.312(c)(1). See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established. Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a). 
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury. 
38 C.F.R. § 3.310(a). Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the contention of the appellant that the veteran's PTSD 
caused his depression which aided in the cause of his death.  

In this regard, it is apparent that the dementia, which is 
the primary cause of death, did not begin in service. There 
is also no medical evidence showing that other factors 
contributing to death, including congestive heart failure 
(CHF), diabetes mellitus, depression and recurrent pneumonia, 
were treated in service.

The entire record has been reviewed, and the opinions 
rendered by 3 VA physicians have been reviewed.  Dr. Hussey 
opined that the service-connected PTSD did not cause the 
dementia, but contributed to the depression that made his 
mental symptoms worse.  He concluded that there was a 
reasonable medical certainty that the PTSD contributed to the 
veteran's mental disability and death.  No rationale for his 
opinion was provided.  Dr. Anderson opined that no evidence 
was found supporting the contention that the veteran's 
PTSD/depression contributed to his death not withstanding the 
incidental note on the death certificate.  The physician 
indicated that the claims folder and notes had been reviewed.  
A less than complete rationale for his opinion was provided.  
Finally, there is an opinion provided by a VA psychiatrist, 
who reviewed the entire record.  He stated that he was not 
able to conclude that the service-connected PTSD contributed 
substantially or materially to death, as the cause of death 
was dementia and a listing contributing factor was 
depression.  The psychiatrist noted that depression and PTSD 
were two separate disorders, and while they may be co-morbid 
in a patient, this does not mean that one caused or 
contributed to the other.  The psychiatrist further opined 
that he was unable to say conclusively that the PTSD and 
related symptoms rendered the veteran less capable of 
resisting the effects of other disabilities, including COPD, 
dementia and arthritis.  The psychiatrist concluded that it 
did not appear that the PTSD was of such severity so as to 
have a material influence in accelerating his death.  The 
psychiatrist provided an adequate explanation for his 
conclusions.

In reviewing these opinions, it is apparent that the opinion 
of the VA psychiatrist is of greatest significance when 
weighing the three opinions.  First, neither Dr. Hussey nor 
Dr. Anderson appears to be a psychiatrist.  Second, the 
opinions of Dr. Hussey and Dr. Anderson do not contained 
adequate support for their positions.  Furthermore, while Dr. 
Hussey is of one opinion, the statements he made 
contemporaneous with the veteran's treatment suggest he was 
of the belief that the veteran suffered from delirium 
superimposed on dementia.  Nowhere in the treatment notes did 
he ever state that the PTSD contributed to the depression 
which contributed to death.  His statements made after the 
veteran's death are not supported by his medical notes 
transcribed during the veteran's lifetime.   

To conclude, the evidence does not support a finding that the 
veteran's service-connected disabilities, including PTSD, 
played a role in his death.  Service connection for the cause 
of the veteran's death is not merited.

Service Connection under 38 U.S.C.A. § 1318

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  All § 1318 bases for an award of DIC are an 
intrinsic part of a DIC claim in those cases in which service 
connection for the cause of the veteran's death is denied and 
the veteran had a totally disabling service- connected 
condition at the time of death.  Timberlake v. Gober, 14 Vet. 
App. 122, 134-35 (2000).  The veteran in receipt of a total 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities from January 27, 1993 until 
his death in August 2001.  Since the veteran in this case was 
evaluated as totally disabled at the time of his death, VA is 
required to consider the appellant's claim for DIC under all 
relevant laws, which includes § 1318. Id.

The widow of a deceased veteran may be entitled to DIC as if 
the veteran's death were service connected where the 
veteran's death was not caused by his own willful misconduct 
and he was in receipt of or entitled to receive (or but for 
receipt of military retired or retirement pay was entitled to 
receive) compensation at the time of death for a service- 
connected disability that was either: (1) continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of ten years or more immediately preceding 
death; or (2) continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active service for a 
period of not less than five years immediately preceding 
death. 38 U.S.C.A. § 1318.

The Board notes that during the pendency of this appeal, 38 
C.F.R. § 3.22(a), the regulation implementing 38 U.S.C.A. § 
1318, was amended effective January 21, 2000. See 65 Fed. 
Reg. 3388 (January 21, 2000).  In most situations where a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
case, however, the changes to 38 C.F.R. § 3.22(a) were 
interpretive only.  In other words, VA's comments merely 
explained or clarified the Department's intent in enacting 
the regulation, and the substance of the regulation remained 
the same.

The changes made to 38 C.F.R. § 3.22 were part of an 
"interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority under 
§ 1318, to award DIC benefits where the veteran merely had 
hypothetical, as opposed to actual, entitlement to 
compensation.  See 65 Fed. Reg. 3388-3392 (January 21, 2000).  
The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service- 
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  In 
light of this position taken by the Secretary in the 
Supplementary Comments that accompanied the January 2000 
amendment, the Board finds that Karnas is not applicable in 
this situation, and that entitlement to § 1318 DIC benefits 
cannot be established by way of hypothetical entitlement, no 
matter when this claim was filed.  Cf. Timberlake v. Gober, 
14 Vet. App. 122 (2000) (containing dicta that the revisions 
to 38 C.F.R. § 3.22 which defined "entitled to receive" so as 
to exclude the "hypothetically" entitled-to-receive basis 
could not be applied if it would lead to a less advantageous 
result to the appellant).

The prior version of § 3.22 had stated that DIC benefits 
would be provided when a veteran "was in receipt of or for 
any reason . . . was not in receipt of but would have been 
entitled to receive compensation at the time of death." 38 
C.F.R. § 3.22(a)(2) (1999) (emphasis added).  The revised 
regulation replaced this broad permissive statement with 
seven enumerated exceptions, including providing for the 
reopening of claims only on grounds of CUE. 38 C.F.R. § 3.22 
(2002).  The revised 38 C.F.R. § 3.22 limited the 
circumstances under which a veteran's survivor may claim 
entitlement to DIC benefits by defining "entitled to receive" 
to mean that, at the time of death, the veteran had a 
service-connected disability rated by VA as totally 
disabling, but was not actually receiving compensation 
because: (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation to offset 
an indebtedness of the veteran; (3) the veteran had not 
received total disability compensation solely because of 
clear and unmistakable error in a VA decision; (4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; (5) VA was withholding payments under 
the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to receive 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22 (2002).

The Board's interpretation is confirmed by the recent 
decision by the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II) in which that Federal Circuit 
stated that:

The Department should also continue to 
process claims for survivor benefit that 
would be rejected because they are based 
on the filing of new claims after the 
veteran's death, since we have found that 
the Department's interpretation of the 
statue as barring such claims is 
permissible and reasonable...

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2002), with 
certain exceptions that do not apply in this case, such as 
those involving new and material evidence.  Therefore, the 
Board can proceed to consider the claim in this case.

The veteran was in receipt of a TDIU from January 1993 until 
his death in August 2001.  Therefore, he was not evaluated as 
100 percent disabled during the ten years prior to his death.  
The appellant has not argued either that the veteran was or 
should have been rated 100 percent disabled during the ten 
years prior to his death.  She has not argued that any of the 
rating decisions confirming the disability evaluations 
assigned to the veteran's service-connected disorder were 
clearly and unmistakably erroneous.  The veteran was actually 
receiving  the equivalent of a 100 percent disability 
compensation at the time of his death (i.e., it was not being 
withheld for any reason). Therefore, under the law, the 
appellant's claim must be denied.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



